DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The restriction requirement among species as required by the office action of September 19, 2022 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the zigzag shape as claim does not appear to be supported within the specification or drawings as originally filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0099061 A1).
In regard to claim 19, Lee discloses a substrate of a display device comprising (see e.g. Figures 1-10): 
an insulating substrate 130 including a first long side, a second long side opposed to the first long side in a first direction, and a short side connecting the first long side and the second long side (see e.g. Figure 2); and 
a light shielding layer 210 formed on the insulating substrate 130, wherein the light shielding layer 210 includes a slit (i.e. between 210a and 210b) extending from the first long side to the second long side, and the slit is located closer to the short side (see e.g. Figures 2-3).
In regard to claim 20, Lee discloses the limitations as applied to claim 19 above, and
wherein a first end of the slit (i.e. between 210a and 210b) overlaps the first long side, and a second end of the slit (i.e. between 210a and 210b) overlaps the second long side.
In regard to claim 21, Lee discloses the limitations as applied to claim 19 above, and
wherein the light shielding layer 210 includes a first part 210a and a second part 210b, the first part 210a surrounds a display area, the second part 210b is located between the first part 210a and the short side, and the second part 210a is separated from the first part by the slit (i.e. between 210a and 210b).
In regard to claim 27, Lee discloses a display device comprising (see e.g. Figures 1-10): 
an insulating substrate 130  including a first long side, a second long side opposed to the first long side in a first direction, and a short side connecting the first long side and the second long side; and 
a black matrix 210 formed on the insulating substrate 130, wherein the black matrix 210 includes a slit (i.e. between 210a and 210b) extending from the first long side to the second long side, and the slit (i.e. between 210a and 210b)  is located closer to the short side.
In regard to claim 28, Lee discloses the limitations as applied to claim 27 above, and
wherein a first end of the slit (i.e. between 210a and 210b) overlaps the first long side, and a second end of the slit (i.e. between 210a and 210b) overlaps the second long side.
In regard to claim 29, Lee discloses the limitations as applied to claim 27 above, and 
wherein the black matrix  210 includes a first part 210a and a second part 210b, the first part 210a surrounds a display area, the second part 210b is located between the first part 210a and the short side, and the second part 210b is separated from the first part 210a by the slit (i.e. between 210a and 210b).

Allowable Subject Matter
Claims 22-25 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 22-25, the closest prior art fails to disclose “wherein the second part includes a first island portion and a second island portion, the first island portion is located at a first corner of the first long side and the short side, the second island portion is located at a second corner of the second long side and the short side, and the first island portion and the second island portion are separated from each other.”
In regard to dependent claims 30-33, the closest prior art fails to disclose “wherein the second part includes a first island portion and a second island portion, the first island portion is located at a first corner of the first long side and the short side, the second island portion is located at a second corner of the second long side and the short side, and the first island portion and the second island portion are separated from each other.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871